     Case: 4:19-cv-01923-RWS Doc. #: 1 Filed: 07/11/19 Page: 1 of 17 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

ROBERT MENTZEL,
                                                )
        Plaintiff,                              )   Cause No. 4:19-cv-01923
                                                )
v.                                              )   JURY TRIAL DEMANDED
                                                )
CITY OF FERGUSON, MISSOURI,                     )
AND OFFICER EDDIE BOYD III, in his              )
individual capacity,                            )
                                                )
        Defendants.                             )

                                         COMPLAINT

        On July 14, 2014, Officer Eddie Boyd III of the Ferguson Police Department unlawfully

arrested Plaintiff Robert Mentzel in retaliation for Mr. Mentzel’s exercise of his First Amendment

right to peaceably question and record unlawful police action. The City of Ferguson, Missouri,

ratified Defendant Boyd’s unconstitutional conduct by prosecuting Mr. Mentzel for over a year.

Further, the City of Ferguson knew that Defendant Boyd had a history of making false statements

and false arrests, along with many other troubling actions as a police officer. Many of these

instances were highlighted in the U.S. Department of Justice’s report following its investigation

of Ferguson. Despite this notorious history, Defendant Boyd is still a member of the Ferguson

Police Department.

                                JURISDICTION AND VENUE

        1.      Plaintiff brings this Complaint pursuant to 42 U.S.C. § 1983, the Fourteenth

Amendment to the United States Constitution, and the First and Fourth Amendments, as

incorporated as against the states and their municipal divisions through the Fourteenth

Amendment.



                                                1
  Case: 4:19-cv-01923-RWS Doc. #: 1 Filed: 07/11/19 Page: 2 of 17 PageID #: 2



       2.      The jurisdiction of this Court is proper, pursuant to 28 U.S.C. § 1331, because Mr.

Mentzel’s action arises under the United States Constitution and § 1343(a)(3) to redress the

deprivation of rights secured by the United States Constitution.

       3.      Venue is proper in the United States District Court for the Eastern District of

Missouri, pursuant to 28 U.S.C. § 1391(b)(2), because a substantial part of the events giving rise

to the claims occurred in the City of Ferguson.

       4.      Divisional venue is proper in the Eastern Division because a substantial part of the

events leading to the claims for relief arose in the City of Ferguson, and Defendants reside in the

Eastern Division. E.D. Mo. L.R. 2.07(A)(1), (B)(1).

       5.      This Court has supplemental jurisdiction over the included Missouri state law

claims, pursuant to 28 U.S.C. §1367.

       6.      Mr. Mentzel demands a trial by jury, pursuant to Fed. R. Civ. P. 38(b).

                                           PARTIES

       7.      Mr. Mentzel is a United States citizen and a resident of the St. Louis County,

Missouri.

       8.      Defendant City of Ferguson, Missouri (hereinafter, “Defendant City”) is a body

corporate and politic organized and existing pursuant to Missouri law.

       9.      St. Louis Area Insurance Trust insures Defendant City.

       10.     The Ferguson Police Department (“FPD”) is an instrumentality of Defendant City,

organized and controlled pursuant to Missouri law.

       11.     Defendant Boyd is a sworn peace officer employed by Defendant City. All actions

of Defendant Boyd set forth in this Complaint were done under the color of law. Defendant Boyd

is sued in his individual capacity.




                                                  2
  Case: 4:19-cv-01923-RWS Doc. #: 1 Filed: 07/11/19 Page: 3 of 17 PageID #: 3



                                              FACTS

                                A. Mr. Mentzel’s Arrest and Prosecution

       12.     In the afternoon of July 14, 2014, Mr. Mentzel, his sister, and one of his employees

were traveling on Suburban Avenue, en route to mow the grass on one of Mr. Mentzel’s properties

in the City of Ferguson.

       13.     Mr. Mentzel’s sister was driving the vehicle, a pickup truck with a trailer in tow.

Mr. Mentzel sat in the front passenger seat, and his employee sat in the backseat.

       14.     After Mr. Mentzel’s sister turned onto South Harvey Avenue in Ferguson,

Defendant Boyd pulled the truck over, ostensibly because the trailer’s tail lights were not

functioning.

       15.     Defendant Boyd approached the truck on the driver’s side and asked Mr. Mentzel’s

sister for her license and proof of insurance. She complied.

       16.     Oddly, Defendant Boyd then asked Mr. Mentzel and his employee to turn over their

identification as well.

       17.     Mr. Mentzel calmly asked why Defendant Boyd wanted their identification, as he

and his employee had not committed any traffic violations or criminal acts. See Exh. 1, Deposition

of Eddie Boyd in City of Ferguson v. Robert Mentzel, 15SL-MU00123, Circuit Court of St. Louis

County, at 33:8-11.

       18.     Incensed that Mr. Mentzel had questioned his authority, Defendant Boyd told Mr.

Mentzel he would be arrested if he did not provide his identification and demanded the

identification a second time.

       19.     Defendant Boyd did not articulate any probable cause that Mr. Mentzel had

committed, or was suspected of committing, a crime.




                                                 3
  Case: 4:19-cv-01923-RWS Doc. #: 1 Filed: 07/11/19 Page: 4 of 17 PageID #: 4



       19.     Mr. Mentzel’s employee grew nervous and passed her license to Mr. Mentzel.

Fearing the consequences of any further inquiries, Mr. Mentzel handed his license and his

employee’s license to his sister. His sister gave both to Defendant Boyd.

       20.     Mr. Mentzel was concerned about Defendant Boyd’s aggressive demeanor and

attempts to intimidate, so he sought to record Defendant Boyd’s conduct on a voice recording

application on his cell phone. Mr. Mentzel was afraid Defendant Boyd might become violent.

       21.     However, Mr. Mentzel’s attempt to ensure his own physical wellbeing, and that of

his sister and employee, only inflamed Defendant Boyd’s rage.

       22.     Defendant Boyd demanded that Mr. Mentzel put his cell phone on the dashboard

“for [Defendant Boyd’s] safety.”

       23.     Mr. Mentzel was far too shaken to get the application started anyway, so he

promptly put his phone on the dash.

       24.     Immediately, Defendant Boyd walked around the truck to Mr. Mentzel’s window

on the passenger side. Defendant Boyd told Mr. Mentzel to get out, as he was under arrest.

       25.     Mr. Mentzel complied. Defendant Boyd handcuffed Mr. Mentzel tightly enough to

cause significant pain in Mr. Mentzel’s wrists and put Mr. Mentzel in the backseat of FPD vehicle.

       26.     Thereafter, Defendant Boyd wrote Mr. Mentzel’s sister a traffic citation, telling her

“If your brother hadn’t run his mouth, I wouldn’t have given you this ticket.”

       27.     This type of reaction is consistent with claims of retaliation and unlawful arrest that

other citizens have made against Defendant Boyd.

       28.     At the station, Mr. Mentzel heard Defendant Boyd tell a fellow officer that he had

arrested Mr. Mentzel because Mr. Mentzel “watches too much CNBC about his rights.”

       29.     Mr. Mentzel was in jail for approximately four hours before his sister could post




                                                 4
  Case: 4:19-cv-01923-RWS Doc. #: 1 Filed: 07/11/19 Page: 5 of 17 PageID #: 5



his $300 bond.

       30.       Defendant Boyd initiated two counts of failing to comply against Mr. Mentzel,

despite the fact that Mr. Mentzel provided his license and complied with all of Defendant Boyd’s

unlawful orders. Exh. 1 at 5:15-23; 5:24-25; 6:5-8; 18:17-20; 28:14-25.

       31.       During the prosecution, Defendant City’s attorneys conceded that Defendant Boyd

did not have any legal justification to ask for Mr. Mentzel’s identification merely because he was

a passenger in a vehicle that had been stopped on a minor traffic violation. Neither the State of

Missouri nor Defendant City have “stop and identify” laws that permit Defendant Boyd to require

a passenger to identify himself during a stop. However, in contravention of established U.S.

Supreme Court precedent, Defendant City’s attorneys employed circular logic to argue that, when

Mr. Mentzel did not immediately comply with the Defendant Boyd’s unconstitutional demand,

Mr. Mentzel became a suspect in some unnamed crime. See Terry v. Ohio, 392 U.S. 1 (1968);

Berkemer v. McCarty, 468 U.S. 420, 439 (1984); Hiibel v. Sixth Judicial District Court of Nevada,

542 U.S. 177, 188 (2004) (“[A]n officer may not arrest a suspect for failure to identify himself if

the request for identification is not reasonably related to the circumstances justifying the stop.”)

       32.       Defendant City prosecuted Mr. Mentzel for over a year, until a new prosecutor

dismissed the charges.

       33.       Five years after his arrest, Mr. Mentzel still fears police. He sweats profusely and

his breathing quickens when he sees law enforcement. Mr. Mentzel remembers the helplessness

he felt in the wake of Defendant Boyd’s rage. He knows the power police can exert to punish those

who have done nothing wrong.

                              B. The U.S. Department of Justice Report

       34.       On March 4, 2015, the Civil Rights Division of the U.S. Department of Justice




                                                  5
   Case: 4:19-cv-01923-RWS Doc. #: 1 Filed: 07/11/19 Page: 6 of 17 PageID #: 6



published the Investigation of the Ferguson Police Department. The published report is

incorporated herein as Exhibit 1.

        35.      The 105-page report details myriad FPD constitutional violations.

        36.      In a section titled Police Practices, the Department of Justice concluded:

                 Officers expect and demand compliance even when they lack legal
                 authority. They are inclined to interpret the exercise of free-speech rights as
                 unlawful disobedience, innocent movements as physical threats, indications
                 of mental or physical illness as belligerence. Police supervisors and
                 leadership do too little to ensure that officers act in accordance with law and
                 policy, and rarely respond meaningfully to civilian complaints of officer
                 misconduct. The result is a pattern of stops without reasonable suspicion
                 and arrests without probable cause in violation of the Fourth Amendment;
                 infringement on free expression, as well as retaliation for protected
                 expression, in violation of the First Amendment; and excessive force in
                 violation of the Fourth Amendment.

Exh. 2 at 2-3.

        37.      The Department of Justice further details:

                 In Ferguson . . . officers frequently make enforcement decisions based on
                 what subjects say, or how they say it. Just as officers reflexively resort to
                 arrest immediately upon noncompliance with their orders, whether lawful
                 or not, they are quick to overreact to challenges and verbal slights. These
                 incidents—sometimes called “contempt of cop” cases—are propelled by
                 officers’ belief that arrest is an appropriate response to disrespect. These
                 arrests are typically charged as a Failure to Comply, Disorderly Conduct,
                 Interference with Officer, or Resisting Arrest.

Id. at 25.

        38.      The Department of Justice found:

                 Officers frequently arrest individuals under Section 29-16(1) on facts that
                 do not meet the provision’s elements. Section 29-16(1) makes it unlawful
                 to “[f]ail to comply with the lawful order or request of a police officer in
                 the discharge of the officer’s official duties where such failure interfered
                 with, obstructed or hindered the officer in the performance of such duties.”
                 Many cases initiated under this provision begin with an officer ordering an
                 individual to stop despite lacking objective indicia that the individual is
                 engaged in wrongdoing. The order to stop is not a “lawful order” under




                                                   6
   Case: 4:19-cv-01923-RWS Doc. #: 1 Filed: 07/11/19 Page: 7 of 17 PageID #: 7



               those circumstances because the officer lacks reasonable suspicion that
               criminal activity is afoot.

Id. at 19.

         39.   The Department of Justice further concluded that FPD “engages in a pattern of First

Amendment violations,” arresting people for “talking back to officers, recording public police

activities, and lawfully protesting perceived injustices.” Id. at 24.

         40.   FPD officers claim, without factual support, that citizens threaten officer safety by

using their cell phones to record police activity; sometimes, officers provide no rationale

whatsoever for preventing citizens from recording. Id. at 26.

         41.   Citing an incident that occurred just a month before the instant matter, the

Department of Justice noted Defendant Boyd’s conduct as an example of FPD’s pattern of First

Amendment violations, stating:

               In June 2014, an African-American couple who had taken their children to
               play at the park allowed their small children to urinate in the bushes next to
               their parked car. An officer stopped them, threatened to cite them for
               allowing the children to “expose themselves,” and checked the father for
               warrants. When the mother asked if the officer had to detain the father in
               front of the children, the officer turned to the father and said, “you’re going
               to jail because your wife keeps running her mouth.” The mother then began
               recording the officer on her cell phone. The officer became irate, declaring,
               “you don’t videotape me!” As the officer drove away with the father in
               custody for “parental neglect,” the mother drove after them, continuing to
               record. The officer then pulled over and arrested her for traffic violations.
               When the father asked the officer to show mercy, he responded, “no more
               mercy, since she wanted to videotape,” and declared “nobody videotapes
               me.” The officer then took the phone, which the couple’s daughter was
               holding. After posting bond, the couple found that the video had been
               deleted.

Id. at 27. The couple identified above, along with their four minor children, filed a civil complaint

against Defendant Boyd. See Rice v. City of Ferguson, 4:19-cv-01563-RLW (E.D. Mo. June 3,

2019).




                                                  7
   Case: 4:19-cv-01923-RWS Doc. #: 1 Filed: 07/11/19 Page: 8 of 17 PageID #: 8



         42.    The Department of Justice also cited the instant matter as an example of FPD’s

pattern of retaliatory arrests, stating:

                A month later, the same officer pulled over a truck hauling a trailer that did
                not have operating tail lights. The officer asked for identification from all
                three people inside, including a 54-year-old white man in the passenger seat
                who asked why. “You have to have a reason. This is a violation of my
                Fourth Amendment rights,” he asserted. The officer, who characterized the
                man’s reaction as “suspicious,” responded, “the reason is, if you don’t hand
                it to me, I’ll arrest you.” The man provided his identification. The officer
                then asked the man to move his cell phone from his lap to the dashboard,
                “for my safety.” The man said, “okay, but I’m going to record this.” Due to
                nervousness, he could not open the recording application and quickly placed
                the phone on the dash. The officer then announced that the man was under
                arrest for Failure to Comply. At the end of the traffic stop, the officer gave
                the driver a traffic citation, indicated at the other man, and said, “you’re
                getting this ticket because of him.” Upon bringing that man to the jail,
                someone asked the officer what offense the man had committed. The officer
                responded, “he’s one of those guys who watches CNBC too much about his
                rights.” The man did not say anything else, fearing what else the officer
                might be capable of doing. He later told us, “I never dreamed I could end
                up in jail for this. I’m scared of driving through Ferguson now.”

Exh. 2 at 27.

         43.    One FPD officer the Department of Justice interviewed admitted that, as a matter

of course, he asks all passengers for identification when he conducts a traffic stop. Id. at 21. He

considers refusal to be “furtive and aggressive” conduct necessitating citations and, typically,

arrests. Id. Defendant Boyd follows the same course. Exh. 1 at 13:25-14:5.

         44.    The Department of Justice criticized FPD’s failure to curb the conduct described

above:

                Good supervision would correct improper arrests by an officer before they
                became routine. But in Ferguson, the same dynamics that lead officers to
                make unlawful stops and arrests cause supervisors to conduct only
                perfunctory review of officers’ actions—when they conduct any review at
                all. FPD supervisors are more concerned with the number of citations and
                arrests officers produce than whether those citations and arrests are lawful
                or promote public safety. Internal communications among command staff
                reveal that FPD for years has failed to ensure even that officers write their



                                                  8
   Case: 4:19-cv-01923-RWS Doc. #: 1 Filed: 07/11/19 Page: 9 of 17 PageID #: 9



                reports and first-line supervisors approve them. In 2010, a senior police
                official complained to supervisors that every week reports go unwritten, and
                hundreds of reports remain unapproved. “It is time for you to hold your
                officers accountable,” he urged them. In 2014, the official had the same
                complaint, remarking on 600 reports that had not been approved over a six-
                month period. Another supervisor remarked that coding errors in the new
                records management system is set up “to hide, do away with, or just forget
                reports,” creating a heavy administrative burden for supervisors who
                discover incomplete reports months after they are created. In practice, not
                all arrests are given incident numbers, meaning supervisors may never
                know to review them. These systemic deficiencies in oversight are
                consistent with an approach to law enforcement in which productivity and
                revenue generation, rather than lawful policing, are the priority. Thus, even
                as commanders exhort line supervisors to more closely supervise officer
                activity, they perpetuate the dynamics that discourage meaningful
                supervision.

Exh. 2 at 22.

        45.     The Department of Justice further articulated how these deficiencies are

compounded and ratified by the Ferguson Municipal Court:

                The Ferguson municipal court handles most charges brought by FPD, and
                does so not with the primary goal of administering justice or protecting the
                rights of the accused, but of maximizing revenue. The impact that revenue
                concerns have on court operations undermines the court’s role as a fair and
                impartial judicial body. Our investigation has uncovered substantial
                evidence that the court’s procedures are constitutionally deficient and
                function to impede a person’s ability to challenge or resolve a municipal
                charge, resulting in unnecessarily prolonged cases and an increased
                likelihood of running afoul of court requirements.

Id. at 42.

        46.     The Department of Justice report details multiple incidents of the municipal judge,

municipal prosecutor, and court clerk making criminal charges disappear for each other and their

friends, both in Ferguson and the surrounding municipalities where they were also employed. Id.

at 74-75.

        47.     The Department of Justice noted that there are at least three cases in which

Defendant Boyd was called as a witness, and the municipal prosecutor withheld impeachment



                                                 9
 Case: 4:19-cv-01923-RWS Doc. #: 1 Filed: 07/11/19 Page: 10 of 17 PageID #: 10



evidence that Defendant Boyd had been found untruthful in an official FPD investigation. Id. at

44, n. 23.

          48.   On March 8, 2015, the Missouri Supreme Court took what it called the

“extraordinary action” of reassigning all cases before Judge Brockmeyer of the Ferguson

Municipal Court to St. Louis County Circuit Court. Later that day, Judge Brockmeyer resigned his

position.

          49.   In August 2015, the court clerk was fired after the Department of Justice report

revealed that she had sent racist emails.

          50.   On May 23, 2016, the Ferguson municipal prosecutor resigned her position.

          51.   Indeed, Defendant City has a troubled history of impropriety and lawlessness that

serves to ratify its officers’ misconduct.

          52.   Defendant Boyd has his own long history of unprofessional and unconstitutional

actions.

          53.   Before working for Defendant City, Defendant Boyd worked for the St. Louis

Metropolitan Police Department (“SLMPD”).

          54.   While working for SLMPD, Defendant Boyd was accused of physical abuse in at

least four separate incidents. The first two were in 2004 and 2005.

          55.   The third occurred in 2006. In that incident, SLMPD found that Defendant Boyd

pistol-whipped a 12-year-old girl and falsified a police report. Defendant Boyd was demoted as a

result.

          56.   Later, SLMPD investigated Defendant Boyd for pistol whipping a 16-year-old boy

– an incident separate from his pistol whipping of a 12-year-old girl.

          57.   Rather than defend himself, Defendant Boyd resigned and later took a position with




                                                10
 Case: 4:19-cv-01923-RWS Doc. #: 1 Filed: 07/11/19 Page: 11 of 17 PageID #: 11



the St. Ann Police Department. It is unknown whether Defendant Boyd left St. Ann as a result of

malfeasance similar to his SLMPD malfeasance.

        58.     Even though Defendant Boyd had a long history of abuse complaints and had pistol

whipped two separate juveniles, Defendant City chose to overlook his abusive past and hire him

in 2010.

        59.     Since that date, Defendant Boyd has been accused of multiple unlawful, abusive,

and unconstitutional acts. On top of the at least three incidents involving Defendant Boyd

highlighted in the Department of Justice report, he has been accused of at least three other incidents

that closely parallel what he did to Plaintiff.

        60.     On December 7, 2015, Angelique Kidd sued Defendant Boyd alleging that he

arrested her for recording his interactions with citizens and asking Defendant Boyd for his name.

See Kidd v. Boyd, No. 4:15-cv-01801 (E.D. Mo.), Doc. 1. The arrest occurred on November 12,

2015. The matter was dismissed pursuant to a settlement on December 7, 2016. Id. at 29.

        61.     On January 21, 2016, Defendants were sued for allegedly unlawfully arresting

protestors in retaliation for their First Amendment protected activities. Phillips v. City of Ferguson,

4:16-cv-00084 (E.D. Mo.), Doc. 1. During the arrest, it was alleged that Defendant City attempted

to destroy video evidence of its malfeasance. Id. at Doc. 22-1 ¶ ¶ 41, 48, 60-63, 86-88. The matter

was dismissed pursuant to a settlement on January 24, 2017. Id. at Doc. 43.

        62.     On July 31, 2017, Fred Watson sued Defendants alleging that Defendant Boyd

unlawfully arrested and initiated charges against Watson without probable cause and in retaliation

for Watson engaging in protected First Amendment conduct, first by questioning Defendant

Boyd’s authority to demand irrelevant personal information and then by lodging a complaint in

protest to Defendant Boyd’s actions. Watson v. Boyd, 4:17-cv-02187 (E.D. Mo.), Doc. 1. This




                                                  11
 Case: 4:19-cv-01923-RWS Doc. #: 1 Filed: 07/11/19 Page: 12 of 17 PageID #: 12



arrest occurred on August 1, 2012. After more than five years, Defendant City finally dropped the

charges against Watson.

                                        CAUSES OF ACTION

                                           COUNT I
                42 U.S.C. § 1983 – First and Fourteenth Amendment Violations
                                   (Against Defendant Boyd)

        63.     Each allegation contained in the preceding paragraphs is incorporated by reference

as if fully set forth herein.

        64.     Mr. Mentzel has a fundamental right to question and record police, under the

freedom of speech clause of the First Amendment, as applied to the states under the Fourteenth

Amendment.

        65.     Defendant Boyd violated Mr. Mentzel’s First Amendment rights by forcing him to

cease his efforts to record their interaction.

        66.     Mr. Mentzel complied with Defendant Boyd’s unlawful orders to provide his

driver’s license and cease recording.

        67.     Motivated by Mr. Mentzel’s exercise of his First Amendment rights, Defendant

Boyd arrested Mr. Mentzel without probable cause.

        68.     Defendant Boyd engaged in these unlawful actions willfully and knowingly, acting

with reckless or deliberate indifference to Mr. Mentzel’s First Amendment rights.

        69.     Defendant Boyd’s actions chilled Mr. Mentzel and would chill a person of ordinary

firmness from questioning or recording police action, important elements of free public discourse.

        70.     As a direct and proximate result of Defendant Boyd’s unlawful actions, Mr.

Mentzel suffered damages, including emotional trauma, fear, apprehension, depression, anxiety,

consternation, and emotional distress.




                                                 12
 Case: 4:19-cv-01923-RWS Doc. #: 1 Filed: 07/11/19 Page: 13 of 17 PageID #: 13



        71.      At all times, Defendant Boyd acted under color of state law.

        72.      If Mr. Mentzel prevails, he is entitled to recover attorneys’ fees, pursuant to 42

U.S.C. § 1988.

                                          COUNT II
               42 U.S.C. § 1983 – Fourth and Fourteenth Amendment Violations
                               Unreasonable Search and Seizure
                                   (Against Defendant Boyd)

        73.      Each allegation contained in the preceding paragraphs is incorporated by reference

as if fully set forth herein.

        74.      Defendant Boyd’s demand for and examination of Mr. Mentzel’s driver’s license

constitutes a search. Mr. Mentzel did not voluntarily consent to Defendant Boyd’s search.

        75.      Defendant Boyd did not have reasonable suspicion to search or probable cause to

arrest Mr. Mentzel.

        76.      Defendant Boyd deprived Mr. Mentzel of his right to be free from unreasonable

search of his property and seizure of his person, in violation of the Fourth and Fourteenth

Amendments.

        77.      Defendant Boyd engaged in these unlawful actions willfully and knowingly, acting

with reckless or deliberate indifference to Mr. Mentzel’s Fourth Amendment rights.

        78.      As a direct and proximate cause of Defendant Boyd’s unlawful actions, Mr.

Mentzel suffered damages, including physical injury, emotional trauma, fear, apprehension,

depression, anxiety, consternation, emotional distress, and concern for his own safety.

        79.      At all times, Defendant Boyd acted under color of state law.

        80.      If Mr. Mentzel prevails, he is entitled to recover attorneys’ fees, pursuant to 42

U.S.C. § 1988.




                                                 13
 Case: 4:19-cv-01923-RWS Doc. #: 1 Filed: 07/11/19 Page: 14 of 17 PageID #: 14



                                         COUNT III
               42 U.S.C. § 1983 – Fourth and Fourteenth Amendment Violations
                                       Excessive Force
                                   (Against Defendant Boyd)

        81.      Each allegation contained in the preceding paragraphs is incorporated by reference

as if fully set forth herein.

        82.      Under the Fourth Amendment, any force an officer employs, not in the performance

of his lawful duties but for “some other improper purpose” is unreasonable. Bauer v. Norris, 713

F.2d 408, 413 (8th Cir. 1983).

        83.      Defendant Boyd did not have probable cause to arrest Mr. Mentzel. Instead,

Defendant Boyd arrested Mr. Mentzel for the improper purpose of punishing him for his exercise

of his First Amendment rights.

        84.      Therefore, Defendant Boyd’s use of force in handcuffing Mr. Mentzel, especially

in cuffing Mr. Mentzel tightly enough to cause pain in Mr. Mentzel’s hands, was unreasonable and

excessive.

        85.      Defendant Boyd engaged in this unlawful action willfully and knowingly, acting

with reckless or deliberate indifference to Mr. Mentzel’s Fourth Amendment rights.

        86.      As a direct and proximate cause of Defendant Boyd’s unlawful action, Mr. Mentzel

suffered damages, including physical injury, emotional trauma, fear, apprehension, depression,

anxiety, consternation, emotional distress, and concern for his own safety.

        87.      At all times, Defendant Boyd acted under color of state law.

        88.      If Mr. Mentzel prevails, he is entitled to recover attorneys’ fees, pursuant to 42

U.S.C. § 1988.




                                                 14
 Case: 4:19-cv-01923-RWS Doc. #: 1 Filed: 07/11/19 Page: 15 of 17 PageID #: 15




                                      COUNT IV
                         42 U.S.C. § 1983 – Municipal Liability
      Monell Claim against Defendant City for Customs of Using Excessive Force and
     Conducting Unreasonable Seizures and for Failing to Train, Supervise, and Screen

        89.     Each allegation contained in the preceding paragraphs is incorporated by reference

as if fully set forth herein.

        90.     Defendant City is liable for the excessive force Defendant Boyd inflicted on Mr.

Mentzel because it was caused by Defendant City’s custom of excessive force and its failure to

supervise its’ officers.

        91.     According to the Department of Justice, FPD officers are “quick to escalate

encounters with subjects they perceive to be disobeying their orders or resisting arrest . . . Some

incidents of excessive force result from stops or arrests that have no basis in law. Others are

punitive and retaliatory.” Exh. 2 at 28. FPD officers regularly use force as punishment for conduct

that is merely “annoying or distasteful,” rather than threatening or aggressive. Id. at 33.

        92.     As was the case during incidents in January 2013, January 2014, and June 2014,

“[o]fficers frequently compound the harm by using excessive force to effect the unlawful police

action.” Id. at 27, 34-35.

        93.     Worse, the Department of Justice report provides that FPD officers frequently avoid

reporting uses of force and FPD supervision is disastrously inadequate:

                Even when force is reported, the force review process falls so short of FPD’s
                policy requirements that it is ineffective at improving officer safety or
                ensuring that force is used properly. First, and most significantly,
                supervisors almost never actually investigate force incidents. In almost
                every case, supervisors appear to view force investigations as a ministerial
                task, merely summarizing the involved officers’ offense report alone. The
                supervisory review starts and ends with the presumption that the officer’s
                version of events is truthful and that the force was reasonable. As a
                consequence, though contrary to policy, supervisors almost never interview



                                                 15
 Case: 4:19-cv-01923-RWS Doc. #: 1 Filed: 07/11/19 Page: 16 of 17 PageID #: 16



                non-police witnesses, such as the arrestee or any independent witnesses.
                They do not review critical evidence even when it is readily available.

Id. at 38-39.

       94.      Additionally, Defendant City is liable for harms Defendant Boyd’s constitutional

violations inflicted on Mr. Mentzel because the violations were caused by Defendant City’s custom

of arresting individuals without probable cause, as punishment for their exercise of their First

Amendment rights.

       95.      Defendant City had notice that its training and supervision was inadequate and

likely to result in constitutional violations based on multiple incidents of officers arresting people

for engaging in First Amendment protected activity in December 2011, July 2012, September

2012, March 2013, February 2014, May 2014, and June 2014. Id. at 21, 25-27.

       96.      As articulated in the Department of Justice report, FPD officers describe their own

infringement on citizens’ First Amendment rights in their offense reports, reflecting that they

believe “criticism and insolence are grounds for arrest” and “supervisors have condoned such

unconstitutional policing.” Id. at 26.

       97.      Further, despite Defendant Boyd’s history of untruthfulness, Defendant City

continued to use his testimony to impose quasi-criminal sanctions on its residents, ratifying his

impropriety.

       98.      Finally, Defendant City failed to adequately screen Defendant Boyd before hiring

him. A simple review of Defendant Boyd’s employment record would have revealed that he had a

propensity for excessive force. Defendant City was deliberately indifferent to the plainly obvious

risk that Defendant Boyd would continue to use excessive force on citizens.

       99.      In its failures, Defendant City has been deliberately indifferent to the rights of its

residents, and those failures and customs are the moving force behind, and direct and proximate



                                                 16
 Case: 4:19-cv-01923-RWS Doc. #: 1 Filed: 07/11/19 Page: 17 of 17 PageID #: 17



cause of, the constitutional violations Mr. Mentzel suffered.

       100.      As a direct result of Defendant City’s customs and failures, Mr. Mentzel suffered

damages, including physical injury, fear, apprehension, and concern for his own safety.

       101.      If Mr. Mentzel prevails, he is entitled to recover attorneys’ fees, pursuant to 42

U.S.C. § 1988.

       WHEREFORE, Plaintiff prays for judgment against all Defendants for compensatory

damages, punitive damages, attorneys’ fees, expenses, costs, and for any other relief this Court

deems just and appropriate.

Date: July 11, 2019                           Respectfully Submitted,

                                              KHAZAELI WYRSCH LLC

                                              /s/ Kiara N. Drake
                                              James R. Wyrsch, MO53197
                                              Javad Khazaeli, MO 53735
                                              Kiara Drake, MO 67129
                                              911 Washington Avenue, Suite 211
                                              Saint Louis, MO 63101
                                              (314) 288-0777
                                              (314) 400-7701 (fax)
                                              james.wyrsch@kwlawstl.com
                                              javad.khazaeli@kwlawstl.com
                                              kiara.drake@kwlawstl.com




                                                 17
